'Bkoyles, P. J.
1. Under tlie facts of the case the following charge was error: “The plaintiff can not recover in this case for services and board, unless it is shown that there was an agreement by which the defendant was to pay for them when she went to live with her son-in-law, Barrett [the plaintiff]. The law is that services rendered and board furnished by one near relative to another are presumed to be gratuitous, and the burden in such case is upon the plaintiff to show, by a preponderance of the evidence, that there was a contract between the parties by which such services and board were to be paid for by the party.” Murrell v. Studstill, 104 Ga. 604, 606 (30 S. E. 750) ; Wall v. Wall, 15 Ga. App. 156 (82 S. E. 791), and cases there cited.
2. As there must be a new trial of the case on account of the error in the charge of the court, the question whether the verdict is supported by evidence is not passed upon.

Judgment reversed.


Bloodworth and Stephens, JJ., concur.